(Slip Opinion)              OCTOBER TERM, 2017                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                    HUGHES v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

       No. 17–155.     Argued March 27, 2018—Decided June 4, 2018
In Freeman v. United States, 564 U.S. 522, this Court considered
  whether a prisoner who had been sentenced under a plea agreement
  authorized by the Federal Rules of Criminal Procedure could have his
  sentence reduced under 18 U.S. C. §3582(c)(2) when his Federal
  Guidelines sentencing range was lowered retroactively. No single in-
  terpretation or rationale commanded a majority, however. Some
  Courts of Appeals, turning to Marks v. United States, 430 U.S. 188,
  for guidance, adopted the reasoning of JUSTICE SOTOMAYOR’s opinion
  concurring in the judgment. Others interpreted Marks differently
  and adopted the plurality’s reasoning. Because this Court can now
  resolve the substantive, sentencing issue discussed in Freeman, it is
  unnecessary to reach questions regarding the proper application of
  Marks.
     The Sentencing Reform Act of 1984 authorizes the United States
  Sentencing Commission to establish, and retroactively amend, Sen-
  tencing Guidelines. Though the Guidelines are only advisory, see
  United States v. Booker, 543 U.S. 220, a district court must consult
  them during sentencing, id., at 264, along with other factors specified
  in 18 U.S. C. §3553(a), including “the need to avoid unwarranted
  sentence disparities,” §3553(a)(6). When an amendment applies ret-
  roactively, district courts may reduce the sentences of prisoners
  whose sentences were “based on a sentencing range that has subse-
  quently been lowered by the Sentencing Commission.” §3582(c)(2).
     This case concerns the issue whether a defendant may seek relief
  under §3582(c)(2) if he entered a plea agreement under Federal Rule
  of Criminal Procedure 11(c)(1)(C) (Type-C agreement), which permits
  the defendant and the Government to “agree that a specific sentence
  or sentencing range is the appropriate disposition of the case,” and
2                   HUGHES v. UNITED STATES

                                Syllabus

 “binds the court [to the agreed-upon sentence] once [it] accepts the
 plea agreement.” In making its decision, the district court must con-
 sider the Sentencing Guidelines. And it may not accept the agree-
 ment unless the sentence is within the applicable Guidelines range,
 or it is outside that range for justifiable reasons specifically set out.
    After petitioner Erik Hughes was indicted on drug and gun charg-
 es, he and the Government negotiated a Type-C plea agreement,
 which stipulated that Hughes would receive a sentence of 180
 months but did not refer to a particular Guidelines range. Hughes
 pleaded guilty. At his sentencing hearing, the District Court accept-
 ed the agreement and sentenced him to 180 months. In so doing, it
 calculated Hughes’ Guidelines range as 188 to 235 months and de-
 termined that the sentence was in accordance with the Guidelines
 and other factors the court was required to consider. Less than two
 months later, the Sentencing Commission adopted, and made retro-
 active, an amendment that had the effect of reducing Hughes’ sen-
 tencing range to 151 to 188 months. The District Court denied
 Hughes’ motion for a reduced sentence under §3582(c)(2), and the
 Eleventh Circuit affirmed. Both courts concluded that, under the
 Freeman concurrence, Hughes was ineligible for a reduced sentence
 because his plea agreement did not expressly rely on a Guidelines
 range.
Held:
    1. A sentence imposed pursuant to a Type-C agreement is “based
 on” the defendant’s Guidelines range so long as that range was part
 of the framework the district court relied on in imposing the sentence
 or accepting the agreement. Pp. 7–14.
       (a) A principal purpose of the Sentencing Guidelines is to pro-
 mote sentencing uniformity. But in the aftermath of Freeman, a de-
 fendant’s eligibility for a reduced sentence under §3582(c)(2) turns on
 the Circuit in which the case arises. Even within Circuits that follow
 the Freeman concurrence, unwarranted disparities have resulted de-
 pending on whether a defendant’s Type-C agreement has a specific-
 enough reference to a Guidelines range. This Court’s precedents
 since Freeman have confirmed that the Guidelines remain the foun-
 dation of federal sentencing decisions. See, e.g., Peugh v. United
 States, 569 U.S. 530; Molina-Martinez v. United States, 578 U. S.
 ___. Pp. 7–9.
       (b) A district court imposes a sentence that is “based on” a Guide-
 lines range for purposes of §3582(c)(2) if the range was a basis for the
 court’s exercise of discretion in imposing a sentence. Given the
 standard legal definition of “base,” there will be no question in the
 typical case that the defendant’s Guidelines range was a basis for his
 sentence. A district court is required to calculate and consider a de-
                   Cite as: 584 U. S. ____ (2018)                    3

                              Syllabus

fendant’s Guidelines range in every case. §3553(a). Indeed, the
Guidelines are “the starting point for every sentencing calculation in
the federal system.” Peugh, supra, at 542. Thus, in general,
§3582(c)(2) allows district courts to reconsider a prisoner’s sentence
based on a new starting point—that is, a lower Guidelines range—
and determine whether a reduction is appropriate.
   A sentence imposed pursuant to a Type-C agreement is no excep-
tion to the general rule that a defendant’s Guidelines range is the
starting point and a basis for his ultimate sentence. The Government
and the defendant may agree to a specific sentence, but the Sentenc-
ing Guidelines prohibit district courts from accepting Type-C agree-
ments without first evaluating the recommended sentence in light of
the defendant’s Guidelines range. So in the usual case the court’s ac-
ceptance of a Type-C agreement and the sentence to be imposed pur-
suant to that agreement are “based on” the defendant’s Guidelines
range. Since the Guidelines are a district court’s starting point, when
the Commission lowers the range, the defendant will be eligible for
relief under §3582(c)(2) absent clear demonstration, based on the rec-
ord as a whole, that the court would have imposed the same sentence
regardless of the Guidelines.
   This interpretation furthers §3582(c)(2)’s purpose, as well as the
broader purposes of the Sentencing Reform Act. It is also reinforced
by Molina-Martinez and Peugh, which both confirm that the Guide-
lines remain a basis for almost all federal sentences. Experience has
shown that, although the interpretation proffered by JUSTICE SO-
TOMAYOR’s concurring opinion in Freeman could be one permissible
reading of §3582(c)(2), as a systemic, structural matter the system
Congress put in place is best implemented by the interpretation con-
firmed in this case. Pp. 9–12.
      (c) The Government’s counterarguments—that allowing defend-
ants with Type-C agreements to seek reduced sentences under
§3582(c)(2) would deprive the Government of a benefit of its bargain,
namely, the defendant’s agreement to a particular sentence; and that
allowing courts to reduce the sentences of defendants like Hughes
would be inconsistent with one of the Commission’s policy state-
ments—are unpersuasive. Pp. 12–14.
   2. Hughes is eligible for relief under §3582(c)(2). The District
Court accepted his Type-C agreement after concluding that a 180-
month sentence was consistent with the Guidelines, and then calcu-
lated Hughes’ sentencing range and imposed a sentence it deemed
“compatible” with the Guidelines. The sentencing range was thus a
basis for the sentence imposed. And that range has since been low-
ered by the Commission. The District Court has discretion to decide
whether to reduce Hughes’ sentence after considering the §3553(a)
4                    HUGHES v. UNITED STATES

                                 Syllabus

    factors and the Commission’s relevant policy statements. P. 14.
849 F.3d 1008, reversed and remanded.

   KENNEDY, J., delivered the opinion of the Court, in which GINSBURG,
BREYER, SOTOMAYOR, KAGAN, and GORSUCH, JJ., joined. SOTOMAYOR, J.,
filed a concurring opinion. ROBERTS, C. J., filed a dissenting opinion, in
which THOMAS and ALITO, JJ., joined.
                       Cite as: 584 U. S. ____ (2018)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 17–155
                                  _________________


       ERIK LINDSEY HUGHES, PETITIONER v.
                 UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                                [June 4, 2018]

  JUSTICE KENNEDY delivered the opinion of the Court.
  The proper construction of federal sentencing statutes
and the Federal Rules of Criminal Procedure can present
close questions of statutory and textual interpretation
when implementing the Federal Sentencing Guidelines.
Seven Terms ago the Court considered one of these issues
in a case involving a prisoner’s motion to reduce his sen-
tence, where the prisoner had been sentenced under a plea
agreement authorized by a specific Rule of criminal proce-
dure. Freeman v. United States, 564 U.S. 522 (2011). The
prisoner maintained that his sentence should be reduced
under 18 U.S. C. §3582(c)(2) when his Guidelines sentenc-
ing range was lowered retroactively. 564 U.S., at 527–
528 (plurality opinion).
  No single interpretation or rationale in Freeman com-
manded a majority of the Court. The courts of appeals
then confronted the question of what principle or princi-
ples considered in Freeman controlled when an opinion by
four Justices and a concurring opinion by a single Justice
had allowed a majority of this Court to agree on the judg-
ment in Freeman but not on one interpretation or rule
2               HUGHES v. UNITED STATES

                     Opinion of the Court

that courts could follow in later cases when similar ques-
tions arose under the same statute and Rule.
   For guidance courts turned to this Court’s opinion in
Marks v. United States, 430 U.S. 188 (1977). Some courts
interpreted Marks as directing them to follow the “nar-
rowest” opinion in Freeman that was necessary for the
judgment in that case; and, accordingly, they adopted the
reasoning of the opinion concurring in the judgment by
JUSTICE SOTOMAYOR.         See United States v. Rivera-
Martinez, 665 F.3d 344, 348 (CA1 2011); United States v.
Thompson, 682 F.3d 285, 290 (CA3 2012); United States v.
Brown, 653 F.3d 337, 340, n. 1 (CA4 2011); United States
v. Benitez, 822 F.3d 807, 811 (CA5 2016); United States v.
Smith, 658 F.3d 608, 611 (CA6 2011); United States v.
Dixon, 687 F.3d 356, 359 (CA7 2012); United States v.
Browne, 698 F.3d 1042, 1045 (CA8 2012); United States v.
Graham, 704 F.3d 1275, 1277–1278 (CA10 2013).
   In contrast, the Courts of Appeals for the District of
Columbia and Ninth Circuits held that no opinion in
Freeman provided a controlling rule because the reasoning
in the concurrence was not a “logical subset” of the reason-
ing in the plurality. United States v. Davis, 825 F.3d
1014, 1021–1022 (CA9 2016) (en banc); United States v.
Epps, 707 F.3d 337, 350 (CADC 2013). Those courts have
adopted the plurality’s opinion as the most persuasive
interpretation of §3582(c)(2). Davis, supra, at 1026; Epps,
supra, at 351.
   To resolve these differences over the proper application
of Marks and the proper interpretation of §3582(c)(2), the
Court granted certiorari in the present case. 583 U. S. ___
(2017). The first two questions, relating to Marks, are as
follows: (1) “Whether this Court’s decision in Marks means
that the concurring opinion in a 4–1–4 decision represents
the holding of the Court where neither the plurality’s
reasoning nor the concurrence’s reasoning is a logical
subset of the other”; and (2) “Whether, under Marks, the
                  Cite as: 584 U. S. ____ (2018)            3

                      Opinion of the Court

lower courts are bound by the four-Justice plurality opin-
ion in Freeman, or, instead, by JUSTICE SOTOMAYOR’s
separate concurring opinion with which all eight other
Justices disagreed.” Pet. for Cert. i.
   The third question is directed to the underlying statu-
tory issue in this case, the substantive, sentencing issue the
Court discussed in the three opinions issued in Freeman.
That question is: “Whether, as the four-Justice plurality in
Freeman concluded, a defendant who enters into a Fed. R.
Crim. P. 11(c)(1)(C) plea agreement is generally eligible
for a sentence reduction if there is a later, retroactive
amendment to the relevant Sentencing Guidelines range.”
Pet. for Cert. ii.
   Taking instruction from the cases decided in the wake of
Freeman and the systemic concerns that have arisen in
some Circuits, and considering as well the arguments of
the parties as to question three, a majority of the Court in
the instant case now can resolve the sentencing issue on
its merits. So it will be unnecessary to consider questions
one and two despite the extensive briefing and careful
argument the parties presented to the Court concerning
the proper application of Marks. The opinion that follows
resolves the sentencing issue in this case; and, as well, it
should give the necessary guidance to federal district
courts and to the courts of appeals with respect to plea
agreements of the kind presented here and in Freeman.
   With that explanation, the Court now turns to the
circumstances of this case and the sentencing issue it
presents.
                             I

                            A

  Under the Sentencing Reform Act of 1984, the United
States Sentencing Commission establishes Sentencing
Guidelines based on the seriousness of a defendant’s
offense and his criminal history. Dillon v. United States,
4               HUGHES v. UNITED STATES

                     Opinion of the Court

560 U.S. 817, 820 (2010). In combination, these two
factors yield a range of potential sentences for a district
court to choose from in sentencing a particular defendant.
“The Sentencing Guidelines provide the framework for the
tens of thousands of federal sentencing proceedings that
occur each year.” Molina-Martinez v. United States, 578
U. S. ___, ___ (2016) (slip op., at 2).
   After this Court’s decision in United States v. Booker,
543 U.S. 220 (2005), the Guidelines are advisory only.
But a district court still “must consult those Guidelines
and take them into account when sentencing.” Id., at 264;
see also 18 U.S. C. §3553(a)(4). Courts must also consider
various other sentencing factors listed in §3553(a), includ-
ing “the need to avoid unwarranted sentence disparities
among defendants with similar records who have been
found guilty of similar conduct.” §3553(a)(6).
   The Act requires the Commission to review and revise
the Guidelines from time to time. 28 U.S. C. §994(o).
When the Commission amends the Guidelines in a way
that reduces the Guidelines range for “a particular offense
or category of offenses,” the Commission must “specify in
what circumstances and by what amount the sentences of
prisoners serving terms of imprisonment for the offense
may be reduced.” §994(u). In this way the Act requires
the Commission to decide whether amendments to the
Guidelines should have retroactive effect.
   If an amendment applies retroactively, the Act author-
izes district courts to reduce the sentences of prisoners
who were sentenced based on a Guidelines range that
would have been lower had the amendment been in place
when they were sentenced. 18 U.S. C. §3582(c)(2). Spe-
cifically, §3582(c)(2) provides:
    “[I]n the case of a defendant who has been sentenced
    to a term of imprisonment based on a sentencing
    range that has subsequently been lowered by the Sen-
                 Cite as: 584 U. S. ____ (2018)            5

                     Opinion of the Court

    tencing Commission pursuant to 28 U.S. C. §994(o),
    . . . the court may reduce the term of imprisonment,
    after considering the factors set forth in section
    3553(a) to the extent that they are applicable, if such
    a reduction is consistent with applicable policy state-
    ments issued by the Sentencing Commission.”
                              B
  The controlling issue here is whether a defendant may
seek relief under §3582(c)(2) if he entered a plea agree-
ment specifying a particular sentence under Federal Rule
of Criminal Procedure 11(c)(1)(C). This kind of plea
agreement is sometimes referred to as a “Type-C
agreement.”
  In a Type-C agreement the Government and a defend-
ant “agree that a specific sentence or sentencing range is
the appropriate disposition of the case, or that a particular
provision of the Sentencing Guidelines, or policy state-
ment, or sentencing factor does or does not apply,” and
“such a recommendation or request binds the court once
the court accepts the plea agreement.” Rule 11(c)(1)(C).
When the Government and a defendant enter a Type-C
agreement, the district court has three choices: It “may
accept the agreement, reject it, or defer a decision until
the court has reviewed the presentence report.” Rule
11(c)(3)(A). If the court rejects the agreement, the defend-
ant may withdraw his guilty plea. Rule 11(c)(5)(B).
  In deciding whether to accept an agreement that in-
cludes a specific sentence, the district court must consider
the Sentencing Guidelines. The court may not accept the
agreement unless the court is satisfied that “(1) the agreed
sentence is within the applicable guideline range; or (2)(A)
the agreed sentence is outside the applicable guideline
range for justifiable reasons; and (B) those reasons are set
forth with specificity.” United States Sentencing Commis-
sion, Guidelines Manual §6B1.2(c) (Nov. 2016) (USSG).
6                HUGHES v. UNITED STATES

                      Opinion of the Court

“[T]he decision whether to accept the agreement will often
be deferred until the sentencing hearing,” which means
that “the decision whether to accept the plea agreement
will often be made at the same time that the defendant is
sentenced.” United States v. Hyde, 520 U.S. 670, 678
(1997).
                              C
                              1
   In 2013 petitioner Erik Hughes was indicted on drug
and gun charges for his participation in a conspiracy to
distribute methamphetamine. About four months later,
the Government and Hughes negotiated a Type-C plea
agreement. Hughes agreed to plead guilty to two of the
four charges (conspiracy to distribute methamphetamine
and being a felon in possession of a gun); and in exchange
the Government agreed to dismiss the other two charges
and to refrain from filing an information giving formal
notification to the District Court of his prior drug felonies.
If the Government had filed the information, Hughes
would have been subject to a mandatory sentence of life in
prison. See 21 U.S. C. §§841(b)(1)(A), 851(a). The agree-
ment stipulated that Hughes would receive a sentence of
180 months, but it did not refer to any particular Guide-
lines range.
   Hughes entered his guilty plea in December 2013. The
District Court accepted the plea at that time, but it de-
ferred consideration of the plea agreement (and hence the
stipulated 180-month sentence) until sentencing.
   Three months later, at the sentencing hearing, the
District Court accepted the agreement and sentenced
Hughes to 180 months in prison. The court stated that it
had “considered the plea agreement [and] the sentencing
guidelines, particularly the provisions of [§3553(a)],” and
that it would “accept and approve the binding plea agree-
ment.” App. to Pet. for Cert. 32a–33a. The court calcu-
                 Cite as: 584 U. S. ____ (2018)           7

                     Opinion of the Court

lated Hughes’ Guidelines range as 188 to 235 months in
prison and heard statements from Hughes’ daughter,
mother, and Hughes himself. Id., at 37a–43a. When it
imposed the agreed 180-month sentence the court reiter-
ated that it was “a reasonable sentence in this case com-
patible with the advisory United States Sentencing Guide-
lines but in accordance with the mandatory matters the
Court is required to consider in ultimately determining a
sentence.” Id., at 44a, 47a.
                            2
  Less than two months after the District Court sentenced
Hughes, the Sentencing Commission adopted amendment
782 to the Guidelines. USSG App. C, Amdt. 782 (Supp.
Nov. 2012–Nov. 2016). The amendment reduced the base
offense level by two levels for most drug offenses. The
Commission later made amendment 782 retroactive for
defendants who, like Hughes, already had been sentenced
under the higher offense levels. Amdt. 788. Under the
revised Guidelines, Hughes’ sentencing range is 151 to 188
months—about three to four years lower than the range in
effect when he was sentenced.
  Hughes filed a motion for a reduced sentence under
§3582(c)(2). The District Court denied the motion, con-
cluding that Hughes is ineligible for relief; and the Court
of Appeals for the Eleventh Circuit affirmed. 849 F.3d
1008, 1016 (2017); App. to Pet. for Cert. 28a. Both courts
concluded that the Freeman concurrence stated the hold-
ing of this Court under Marks, and that under the concur-
rence’s interpretation Hughes was ineligible for a reduced
sentence because his plea agreement did not expressly rely
on a Guidelines range. 849 F.3d, at 1015; App. to Pet. for
Cert. 25a. This Court granted certiorari. 583 U. S. ___.
                           II
  A principal purpose of the Sentencing Guidelines is to
8                HUGHES v. UNITED STATES

                     Opinion of the Court

promote “uniformity in sentencing imposed by different
federal courts for similar criminal conduct.” Molina-
Martinez, 578 U. S., at ___ (slip op., at 2) (internal quota-
tion marks and alteration omitted; emphasis deleted). Yet
in the aftermath of Freeman, a defendant’s eligibility for a
reduced sentence under §3582(c)(2) turns on the Circuit in
which the case arises. Further, even within Circuits that
follow the Freeman concurrence, unwarranted disparities
have resulted depending on the fortuity of whether a
defendant’s Type-C agreement includes a specific-enough
reference to a Guidelines range. See Brief for National
Association of Criminal Defense Lawyers et al. as Amici
Curiae 13–20. In some cases defendants have been held
ineligible for relief even where the sentencing hearing
makes it crystal clear that the Government and the de-
fendant agreed to a Guidelines sentence and the district
court imposed one. See, e.g., United States v. McNeese,
819 F.3d 922, 929 (CA6 2016).
   In addition this Court’s precedents since Freeman have
further confirmed that the Guidelines remain the founda-
tion of federal sentencing decisions. In Peugh v. United
States, 569 U.S. 530 (2013), for example, the Court held
that the Ex Post Facto Clause prohibits retroactive appli-
cation of amended Guidelines that increase a defendant’s
sentencing range. Id., at 544. The Court reasoned that,
Booker notwithstanding, the Guidelines remain “the lode-
stone of sentencing.” 569 U.S., at 544. And in Molina-
Martinez, the Court held that in the ordinary case a de-
fendant suffers prejudice from a Guidelines error because
of “the systemic function of the selected Guidelines range.”
578 U. S., at ___ (slip op., at 10).
   “The post-Booker federal sentencing scheme aims to
achieve uniformity by ensuring that sentencing decisions
are anchored by the Guidelines.” Peugh, supra, at 541. In
this context clarity and consistency are essential. To
resolve the uncertainty that resulted from this Court’s
                 Cite as: 584 U. S. ____ (2018)            9

                     Opinion of the Court

divided decision in Freeman, the Court now holds that a
sentence imposed pursuant to a Type-C agreement is
“based on” the defendant’s Guidelines range so long as
that range was part of the framework the district court
relied on in imposing the sentence or accepting the
agreement.
                              A
  As already mentioned, §3582(c)(2) authorizes a district
court to reduce a defendant’s sentence if the defendant
“has been sentenced to a term of imprisonment based on a
sentencing range that has subsequently been lowered by
the Sentencing Commission.” A district court imposes a
sentence that is “based on” a Guidelines range if the range
was a basis for the court’s exercise of discretion in impos-
ing a sentence. To “base” means “[t]o make, form, or serve
as a foundation for,” or “[t]o use (something) as the thing
from which something else is developed.” Black’s Law
Dictionary 180 (10th ed. 2014). Likewise, a “base” is “[t]he
starting point or foundational part of something,” or “[a]
point, part, line, or quantity from which a reckoning or
conclusion proceeds.” Ibid.; see also ibid. (similarly defin-
ing “basis”).
  In the typical sentencing case there will be no question
that the defendant’s Guidelines range was a basis for his
sentence. The Sentencing Reform Act requires a district
court to calculate and consider a defendant’s Guidelines
range in every case. 18 U.S. C. §3553(a). Indeed, the
Guidelines are “the starting point for every sentencing
calculation in the federal system.” Peugh, supra, at 542;
see also Molina-Martinez, 578 U. S., at ___ (slip op., at 9)
(“The Court has made clear that the Guidelines are to be
the sentencing court’s starting point and initial bench-
mark” (internal quotation marks and alteration omitted)).
“Even if the sentencing judge sees a reason to vary from
the Guidelines, if the judge uses the sentencing range as
10               HUGHES v. UNITED STATES

                     Opinion of the Court

the beginning point to explain the decision to deviate from
it, then the Guidelines are in a real sense the basis for the
sentence.” Ibid. (internal quotation marks omitted; em-
phasis deleted). In general, §3582(c)(2) allows district
courts to reconsider a prisoner’s sentence based on a new
starting point—that is, a lower Guidelines range—and
determine whether a reduction in the prisoner’s sentence
is appropriate.
   A sentence imposed pursuant to a Type-C agreement is
no exception to the general rule that a defendant’s Guide-
lines range is both the starting point and a basis for his
ultimate sentence. Although in a Type-C agreement the
Government and the defendant may agree to a specific
sentence, that bargain is contingent on the district court
accepting the agreement and its stipulated sentence.
Freeman, 564 U.S., at 529–530. The Sentencing Guide-
lines prohibit district courts from accepting Type-C
agreements without first evaluating the recommended
sentence in light of the defendant’s Guidelines range.
USSG §6B1.2(c). So in the usual case the court’s ac-
ceptance of a Type-C agreement and the sentence to be
imposed pursuant to that agreement are “based on” the
defendant’s Guidelines range.
   To be sure, the Guidelines are advisory only, and so not
every sentence will be consistent with the relevant Guide-
lines range. See Koons v. United States, post, at 5 (de-
fendants’ Guidelines ranges “clearly did not” form a basis
of the ultimate sentences). For example, in Koons the
Court today holds that five defendants’ sentences were not
“based on” subsequently lowered Guidelines ranges be-
cause in that case the Guidelines and the record make
clear that the sentencing judge “discarded” their sen-
tencing ranges “in favor of mandatory minimums and
substantial-assistance factors.” Post, at 5–6; see also
Molina-Martinez, supra, at ___ (slip op., at 11) (“The record
in a case may show, for example, that the district court
                 Cite as: 584 U. S. ____ (2018)           11

                     Opinion of the Court

thought the sentence it chose was appropriate irrespective
of the Guidelines range”).
   If the Guidelines range was not “a relevant part of the
analytic framework the judge used to determine the sen-
tence or to approve the agreement,” Freeman, supra, at
530, then the defendant’s sentence was not based on that
sentencing range, and relief under §3582(c)(2) is unavail-
able. And that is so regardless of whether a defendant
pleaded guilty pursuant to a Type-C agreement or whether
the agreement itself referred to a Guidelines range.
The statutory language points to the reasons for the sen-
tence that the district court imposed, not the reasons for
the parties’ plea agreement. Still, cases like Koons are a
narrow exception to the general rule that, in most cases, a
defendant’s sentence will be “based on” his Guidelines
range. In federal sentencing the Guidelines are a district
court’s starting point, so when the Commission lowers a
defendant’s Guidelines range the defendant will be eligible
for relief under §3582(c)(2) absent clear demonstration,
based on the record as a whole, that the court would have
imposed the same sentence regardless of the Guidelines.
See Koons, post, at 4–6.
   This interpretation furthers §3582(c)(2)’s purpose, as
well as the broader purposes of the Sentencing Reform
Act. “The Act aims to create a comprehensive sentencing
scheme in which those who commit crimes of similar
severity under similar conditions receive similar sentences.”
Freeman, 564 U.S., at 533. “Section 3582(c)(2) contri-
butes to that goal by ensuring that district courts may
adjust sentences imposed pursuant to a range that the
Commission concludes [is] too severe, out of step with the
seriousness of the crime and the sentencing ranges of
analogous offenses, and inconsistent with the Act’s pur-
poses.” Ibid. And there is no reason a defendant’s eligibil-
ity for relief should turn on the form of his plea
agreement.
12               HUGHES v. UNITED STATES

                      Opinion of the Court

   Two cases decided after Freeman now reinforce this
proposition. See Molina-Martinez, 578 U. S., at ___–___
(slip op., at 9–11); Peugh, 569 U.S., at 541–544. These
cases confirm that the Guidelines remain a basis for al-
most all federal sentences. In Peugh, the Court recognized
that “[e]ven after Booker rendered the Sentencing Guide-
lines advisory, district courts have in the vast majority of
cases imposed either within-Guidelines sentences or sen-
tences that depart downward from the Guidelines on the
Government’s motion.” Id., at 543. And in Molina-
Martinez, the Court explained that “[t]he Commission’s
statistics demonstrate the real and pervasive effect the
Guidelines have on sentencing.” 578 U. S., at ___ (slip op.,
at 10). In short, experience has shown that, although the
interpretation proffered by JUSTICE SOTOMAYOR’s concur-
ring opinion in Freeman could be one permissible reading
of §3582(c)(2), the system Congress put in place is best
implemented, as a systemic, structural matter, by the
interpretation confirmed in the instant case.
                               B
   In response, the Government largely recycles argu-
ments that a majority of this Court rejected in Freeman.
For example, the Government contends that allowing
defendants who enter Type-C agreements to seek reduced
sentences under §3582(c)(2) would deprive the Govern-
ment of one of the benefits of its bargain—namely, the
defendant’s agreement to a particular sentence. But that
has nothing to do with whether a defendant’s sentence
was based on the Sentencing Guidelines under §3582(c)(2).
Freeman, 564 U.S., at 531; see also id., at 540 (opinion of
SOTOMAYOR, J.). And in any event, “[w]hat is at stake in
this case is a defendant’s eligibility for relief, not the
extent of that relief.” Id., at 532 (plurality opinion). Even
if a defendant is eligible for relief, before a district court
grants a reduction it must consider “the factors set forth in
                 Cite as: 584 U. S. ____ (2018)           13

                     Opinion of the Court

section 3553(a) to the extent that they are applicable” and
the Commission’s “applicable policy statements.”
§3582(c)(2). The district court can consider the benefits
the defendant gained by entering a Type-C agreement
when it decides whether a reduction is appropriate (or
when it determines the extent of any reduction), “for the
statute permits but does not require the court to reduce a
sentence.” Freeman, supra, at 532.
  The Government also contends that allowing courts to
reduce the sentences of defendants like Hughes would be
inconsistent with the Commission’s policy statement in
USSG §1B1.10, which provides that when a district court
modifies a sentence under §3582(c)(2) it “shall substitute
only the [retroactive] amendments listed in subsection (d)
for the corresponding guidelines provisions that were
applied when the defendant was sentenced and shall leave
all other guideline application decisions unaffected.”
USSG §1B1.10(b)(1). According to the Government, no
“guidelines provisions” are “applied” when a defendant
enters a Type-C agreement because at the moment of
sentencing—that is, after the court has already accepted
the agreement—Rule 11 prohibits the court from imposing
any sentence other than the one the parties bargained for.
  This argument fails for at least two reasons. First, the
Government’s interpretation of §1B1.10 depends on an
artificial distinction between a court’s decision to accept a
Type-C agreement and its decision to impose the agreed-
upon sentence. As explained above, a district court must
consider the defendant’s “applicable Guidelines range”
when it decides whether to accept or reject the agreement,
USSG §6B1.2(c)—often, as here, at the sentencing hear-
ing, after the court has reviewed the presentence report.
And as the Government itself points out, once the district
court accepts the agreement, the agreed-upon sentence is
the only sentence the court may impose. Thus, there is no
meaningful difference between a court’s decision to accept
14              HUGHES v. UNITED STATES

                     Opinion of the Court

a Type-C agreement that includes a particular sentence
and the court’s decision (sometimes, as here, just minutes
later) to impose that sentence.
   Second, the Commission’s policy statement “seeks to
isolate whatever marginal effect the since-rejected Guide-
line had on the defendant’s sentence.” Freeman, 564 U.S.,
at 530. Accordingly, relief under §3582(c)(2) should be
available to permit the district court to reconsider a prior
sentence to the extent the prisoner’s Guidelines range was
a relevant part of the framework the judge used to accept
the agreement or determine the sentence. Ibid. If the
district court concludes that it would have imposed the
same sentence even if the defendant had been subject to
the lower range, then the court retains discretion to deny
relief.
                              C
  In this case the District Court accepted Hughes’ Type-C
agreement after concluding that a 180-month sentence
was consistent with the Sentencing Guidelines. App. to
Pet. for Cert. 33a. The court then calculated Hughes’
sentencing range and imposed a sentence that the court
deemed “compatible” with the Guidelines. Id., at 36a, 47a.
Thus, the sentencing range was a basis for the sentence
that the District Court imposed. That range has “subse-
quently been lowered by the Sentencing Commission,” so
Hughes is eligible for relief under §3582(c)(2). The Court
expresses no view as to whether the District Court should
exercise its discretion to reduce Hughes’ sentence after
considering the §3553(a) factors and the Commission’s
relevant policy statements. See 18 U.S. C. §3582(c)(2).
                        *     *    *
   For these reasons, the judgment of the Court of Appeals
is reversed, and the case is remanded for further proceed-
ings consistent with this opinion.
                                           It is so ordered.
               Cite as: 584 U. S. ____ (2018)           1

                 SOTOMAYOR, J., concurring

SUPREME COURT OF THE UNITED STATES
                       _________________

                        No. 17–155
                       _________________


     ERIK LINDSEY HUGHES, PETITIONER v.

               UNITED STATES

ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

         APPEALS FOR THE ELEVENTH CIRCUIT

                      [June 4, 2018]


 JUSTICE SOTOMAYOR, concurring.
    In Freeman v. United States, 564 U.S. 522 (2011),
 this Court confronted the same question it definitively
 resolves today: whether criminal defendants who enter
 into plea agreements under Federal Rule of Criminal
 Procedure 11(c)(1)(C) are eligible for sentencing reduc-
 tions under 18 U.S. C. §3582(c)(2). Freeman ended in
 a 4–1–4 decision that left lower courts confused as
 to whether the plurality or the concurring opinion
 controlled.
    The plurality of four Justices in Freeman concluded
 that defendants who plead guilty pursuant to a so-called
 “Type-C agreement” may be eligible for a sentence re-
 duction under §3582(c)(2) because Type-C sentences are
 “based on the Guidelines” “to whatever extent the sen-
 tencing range in question was a relevant part of the an-
 alytic framework the judge used to determine the sen-
 tence or to approve the agreement.” 564 U.S., at 530.
 Four Justices dissented. Id., at 544–551 (opinion of
 ROBERTS, C. J.). They would have held that a defendant
 who pleads guilty pursuant to a Type-C agreement is
 categorically ineligible for a sentence reduction under
 §3582(c)(2) because such a sentence is always “based on”
 the plea agreement, and not on the Guidelines. Id., at
 544–548.
2                  HUGHES v. UNITED STATES

                     SOTOMAYOR, J., concurring

       Parting ways with all eight of my colleagues, I con-
    curred only in the judgment. Id., at 534–544. I held the
    view that sentences imposed under Type-C agreements
    are typically “based on” the agreements themselves, not
    on the Guidelines. Id., at 535–536. “In the (C) agree-
    ment context,” I explained, “it is the binding plea
    agreement that is the foundation for the term of impris-
    onment to which the defendant is sentenced.” Id., at
    535. But, in my view, that general rule was not abso-
    lute. Rejecting the categorical rule adopted by the dis-
    sent, I instead concluded that some Type-C sentences
    were “based on” the Guidelines and thus eligible for sen-
    tencing reductions under §3582(c)(2). Id., at 538–539.
    Specifically, I clarified that §3582(c)(2) relief was avail-
    able in cases where the Type-C agreement “call[s] for
    the defendant to be sentenced within a particular
    Guidelines sentencing range,” or in cases where the
    “plea agreement . . . provide[s] for a specific term of im-
    prisonment . . . but also make[s] clear that the basis for
    the specified term is a Guidelines sentencing range.”
    Id., at 538–539. Because Freeman’s agreement presented
    one such case, I agreed with the plurality that he was
    eligible for a sentence reduction under §3582(c)(2). See
    id., at 542–544.
       I continue to believe that my Freeman concurrence
    sets forth the most convincing interpretation of
    §3582(c)(2)’s statutory text. But I also acknowledge that
    my concurrence precipitated a 4–1–4 decision that left
    significant confusion in its wake. Because Freeman’s
    fractured disposition provided insufficient guidance,
    courts of appeals have struggled over whether they
    should follow the Freeman plurality or my separate con-
    currence. See ante, at 2–3. As a result, “in the after-
    math of Freeman, a defendant’s eligibility for a reduced
    sentence under §3582(c)(2) turns on the Circuit in which
    the case arises.” Ante, at 8. And, “even within Circuits
               Cite as: 584 U. S. ____ (2018)           3

                SOTOMAYOR, J., concurring

that follow the Freeman concurrence, unwarranted dis-
parities have resulted depending on the fortuity of
whether a defendant’s Type-C agreement includes a
specific-enough reference to a Guidelines range.” Ibid.
    The integrity and legitimacy of our criminal justice
system depend upon consistency, predictability, and
evenhandedness. Regrettably, the divided decisions in
Freeman, and my concurrence in particular, have done
little to foster those foundational principles. Quite the
opposite, my individual views, which “[n]o other Justice
. . . shares,” have contributed to ongoing discord among
the lower courts, sown confusion among litigants, and
left “the governing rule uncertain.” Arizona v. Gant,
556 U.S. 332, 354 (2009) (Scalia, J., concurring); see
Brief for National Association of Criminal Defense Law-
yers et al. as Amici Curiae 3–27 (arguing that the Free-
man concurrence leads to unpredictable and incon-
sistent results).
    I therefore join the majority in full because doing so
helps to ensure clarity and stability in the law and pro-
motes “uniformity in sentencing imposed by different
federal courts for similar criminal conduct.” Molina-
Martinez v. United States, 578 U. S. ___, ___ (2016) (slip
op., at 2) (internal quotation marks and alteration omit-
ted; emphasis deleted). Today’s majority opinion charts
a clear path forward: It mitigates the inconsistencies
and disparities occasioned (at least in part) by my con-
currence. It ensures that similarly situated defendants
are subject to a uniform legal rule. It studiously ad-
heres to “this Court’s precedents since Freeman,” which
firmly establish “that the Guidelines remain the founda-
tion of federal sentencing decisions.” Ante, at 8; see
ante, at 12 (discussing Molina-Martinez, 578 U. S. ___;
Peugh v. United States, 569 U.S. 530 (2013)). And it
aligns more closely than the dissent does with the view I
4                     HUGHES v. UNITED STATES

                        SOTOMAYOR, J., concurring

    articulated in Freeman.1 For all these reasons, I now
    lend my vote to the majority and accede in its holding
    “that a sentence imposed pursuant to a Type-C agree-
    ment is ‘based on’ the defendant’s Guidelines range so
    long as that range was part of the framework the dis-
    trict court relied on in imposing the sentence or accept-
    ing the agreement.” Ante, at 9.2




——————
  1 Unlike the majority, the dissent’s position is incompatible with my

view in Freeman (and in this case) that criminal defendants who plead
guilty under Type-C agreements are not categorically ineligible for
relief under §3582(c)(2). See 564 U.S., at 538–540 (SOTOMAYOR, J.,
concurring in judgment). Accordingly, I continue to “reject the categori-
cal rule advanced by the Government and endorsed by the dissent.”
Id., at 539.
  2 I am sensitive to the Government’s contention that allowing crimi-

nal defendants to obtain reductions of Type-C sentences under
§3582(c)(2) might deprive the Government of the benefit of its bargain.
Brief for United States 52. But, as the majority persuasively explains,
that argument “has nothing to do with whether a defendant’s sentence
was based on the Sentencing Guidelines under §3582(c)(2)” and there-
fore has no bearing on whether a defendant who has entered into a
Type-C agreement is eligible for a sentence reduction. Ante, at 12; see
Freeman, 564 U.S., at 532 (plurality opinion) (“What is at stake . . . is a
defendant’s eligibility for relief, not the extent of that relief ”). All that
said, there may be circumstances in which the Government makes
substantial concessions in entering into a Type-C agreement with a
defendant—e.g., by declining to pursue easily proved and weighty
sentencing enhancements—such that there is a compelling case that
the agreed-upon sentence in the Type-C agreement would not have
been affected if the subsequently lowered Guidelines range had been in
place at the relevant time. If such circumstances exist, I expect that
district courts will take that into account when deciding whether, and
to what extent, a Type-C sentence should be reduced under §3582(c)(2).
See ante, at 12–13.
                 Cite as: 584 U. S. ____ (2018)            1

                   ROBERTS, C. J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 17–155
                         _________________


       ERIK LINDSEY HUGHES, PETITIONER v.

                 UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                        [June 4, 2018]


  CHIEF JUSTICE ROBERTS, with whom JUSTICE THOMAS
and JUSTICE ALITO join, dissenting.
  Seven years ago, four Justices took the position that a
defendant sentenced to a term of imprisonment specified
in a binding plea agreement may have been sentenced
“based on” a Sentencing Guidelines range, simply because
the district court must consider the Guidelines in deciding
whether to accept the agreement. Freeman v. United
States, 564 U.S. 522, 529–530 (2011) (plurality opinion).
That view has since garnered more votes, but has not
gotten any more persuasive.
  A defendant is eligible for a sentence reduction following
a retroactive Guidelines amendment if he was “sentenced
to a term of imprisonment based on a sentencing range
that has subsequently been lowered by the Sentencing
Commission.” 18 U.S. C. §3582(c)(2). When a defendant
enters into a binding “Type-C” plea agreement pursuant to
Federal Rule of Criminal Procedure 11(c)(1)(C), however,
the resulting sentence is “dictated by the terms of the
agreement entered into by the parties, not the judge’s
Guidelines calculation.”     Freeman, 564 U.S., at 536
(SOTOMAYOR, J., concurring in judgment). Five Justices
recognized as much in Freeman. See ibid.; id., at 544
(ROBERTS, C. J., dissenting).
  If a defendant pleads guilty pursuant to a Type-C
2                HUGHES v. UNITED STATES

                   ROBERTS, C. J., dissenting

agreement specifying a particular term of imprisonment,
the district court may sentence him only to that term. See
Fed. Rule Crim. Proc. 11(c)(1)(C) (the parties’ choice of an
“appropriate” sentence “binds the court once the court
accepts the plea agreement”). If the judge considers the
parties’ chosen sentence to be inappropriate, he does not
have discretion to impose a different one. Instead, the
court’s only option is to reject the agreement and afford
the defendant the opportunity to be released from his
guilty plea. See Fed. Rules Crim. Proc. 11(c)(3)(A), (4), (5).
   As the Court points out, a district court considering
whether to accept a Type-C agreement must consult the
Guidelines, as the District Court did here. Ante, at 5; see
App. to Pet. for Cert. 32a–36a. But “when determining the
sentence to impose,” the district court may base its deci-
sion on “one thing and one thing only—the plea agree-
ment.” Freeman, 564 U.S., at 545 (ROBERTS, C. J., dis-
senting). The Court characterizes this distinction as
“artificial,” arguing that the district court’s ultimate impo-
sition of a sentence often has as much to do with its Guide-
lines calculation as anything else. Ante, at 13; see ante,
at 10–11. But that is not so: With a Type-C agreement,
the sentence is set by the parties, not by a judge applying
the Guidelines. Far from being “artificial,” that distinc-
tion is central to what makes a Type-C plea a Type-C plea.
“In the (C) agreement context” it is “the binding plea
agreement that is the foundation for the term of impris-
onment.”       Freeman, 564 U.S., at 535 (opinion of
SOTOMAYOR, J.). “To hold otherwise would be to contra-
vene the very purpose of (C) agreements—to bind the
district court and allow the Government and the defend-
ant to determine what sentence he will receive.” Id., at
536.
   That commonsense understanding accords with our
reading of the phrase “based upon” in the context of decid-
ing when a cause of action is based upon particular con-
                 Cite as: 584 U. S. ____ (2018)           3

                   ROBERTS, C. J., dissenting

duct. In Saudi Arabia v. Nelson, 507 U.S. 349 (1993), we
considered a provision in the Foreign Sovereign Immuni-
ties Act of 1976 providing an exception to a foreign state’s
immunity when “the action is based upon a commercial
activity carried on in the United States by the foreign
state.” 28 U.S. C. §1605(a)(2). We said that the phrase
did not encompass a foreign state’s activity that “led to”
the tortious conduct. 507 U.S., at 358. Instead, we inter-
preted the phrase to refer only to the conduct that forms
“the ‘basis,’ ” or “foundation,” of the cause of action—that
is, “the ‘gravamen of the complaint.’ ” Id., at 357. And as
we explained, the “torts, and not the arguably commercial
activities that preceded their commission, form the basis
for the [plaintiffs’] suit.” Id., at 358. So too here: The
Type-C agreement, and not the Guidelines calculation that
preceded its acceptance, forms the basis for the sentence.
   More recently, in OBB Personenverkehr AG v. Sachs,
577 U. S. ___ (2015), we found that a cause of action was
not “based upon” commercial activity when the activity
established just one element of the action. The phrase
“based upon,” we explained, instead looks to “the core of
[the] suit” and what the claims “turn on.” Id., at ___–___
(slip op., at 7–8). Here the sentence that petitioner
Hughes received “turned on” the agreement, not the
Guidelines or anything else.
   The Court finds new justification for its interpretation
in Peugh v. United States, 569 U.S. 530 (2013), and Molina-
Martinez v. United States, 578 U. S. ___ (2016). But those
cases—which do not concern the language of §3582(c)(2) or
sentencing pursuant to Type-C agreements—do not inform
the distinct question at hand. I agree that when a district
court has discretion to select an appropriate sentence, the
resulting sentence can often be said to be based on the
advisory Guidelines range. See Peugh, 569 U.S., at 541
(describing sentences under the post-Booker scheme as
“anchored by the Guidelines,” see United States v. Booker,
4                HUGHES v. UNITED STATES

                   ROBERTS, C. J., dissenting

543 U.S. 220 (2005)); Molina-Martinez, 578 U. S., at ___
(slip op., at 15) (“[i]n the ordinary case” the Guidelines
“anchor the court’s discretion in selecting an appropriate
sentence”). But there are circumstances where the district
court’s discretion is confined such that the Guidelines
range does not play a meaningful part in the ultimate
determination of the defendant’s sentence. One such
scenario is when an applicable mandatory minimum
supersedes the Guidelines range. See Koons v. United
States, ___ U. S. ___, ___ (2018) (slip op., at 2) (a Guide-
lines range can be “overridden” by “a congressionally
mandated minimum sentence”). Another is the situation
before us, where Rule 11(c)(1)(C) compels the district court
to sentence the defendant to a term chosen by the parties,
or none at all.
   Finally, as five Members of this Court recognized in
Freeman, “[a]llowing district courts later to reduce a term
of imprisonment simply because the court itself considered
the Guidelines in deciding whether to accept the agree-
ment would transform §3582(c)(2) into a mechanism by
which courts could rewrite the terms of (C) agreements in
ways not contemplated by the parties.” 564 U.S., at 536–
537 (opinion of SOTOMAYOR, J.); see id., at 545 (ROBERTS,
C. J., dissenting). The Court dismisses this point as hav-
ing “nothing to do with whether a defendant’s sentence
was based on the Sentencing Guidelines.” Ante, at 12.
But of course it does. The very purpose of a Type-C
agreement is to present the defendant’s sentence to the
district court on a take-it-or-leave-it basis, preventing the
district judge from altering the sentence as he sees
fit. The Court’s interpretation of §3582(c)(2) allows for
just such revision, possibly many years down the line,
when the Government has already fulfilled its side of the
bargain.
   The Court justifies this result by arguing that its rule
ensures that “those who commit crimes of similar severity
                 Cite as: 584 U. S. ____ (2018)            5

                   ROBERTS, C. J., dissenting

under similar conditions receive similar sentences.” Ante,
at 11. But that ignores the crucial way in which Type-C
defendants are not similarly situated to other defendants.
They entered into binding agreements—based on the
unique facts of their cases and their negotiations with
prosecutors—and received benefits (often quite significant
ones) that other defendants do not. The facts of this case
provide a striking illustration. In exchange for the cer-
tainty of a binding 180-month sentence, the Government
not only dropped additional charges against Hughes, but
also promised not to pursue a recidivist enhancement that
would have imprisoned him for life.
   The Court stresses that the question presented concerns
only a Type-C defendant’s eligibility under §3582(c)(2),
and that the district court might exercise its discretion to
deny a reduction if it “concludes that it would have im-
posed the same sentence even if the defendant had been
subject to the lower range.” Ante, at 14; see ante, at 13
(suggesting that the district court “can consider the bene-
fits the defendant gained by entering a Type-C agreement”
in deciding “whether a reduction is appropriate”). But
even if the district court ultimately decides against a
reduction, the Government will be forced to litigate the
issue in the meantime—nullifying another of its benefits
from the Type-C agreement. To secure the sentence to
which the parties already agreed, the Government likely
will have to recreate the state of play from the original
plea negotiations and sentencing to make counterfactual
“what if ” arguments—which, naturally, the defendant will
then try to rebut. Settling this debate is unlikely to be as
straightforward as the Court anticipates.
   The point is a very practical one: Hughes pleaded guilty
and entered into a binding agreement because he other-
wise was looking at life in prison. Although the District
Court dutifully performed the required Guidelines calcula-
tions, Hughes’s sentence was based on the agreement, not
6               HUGHES v. UNITED STATES

                  ROBERTS, C. J., dissenting

the Guidelines range. Hughes should not receive a wind-
fall benefit because that range has been changed.
   The Government may well be able to limit the frustrat-
ing effects of today’s decision in the long run. Going for-
ward, it presumably can add a provision to every Type-C
agreement in which the defendant agrees to waive any
right to seek a sentence reduction following future Guide-
lines amendments. See Brief for Petitioner 34–35 (refer-
ring to the possibility of such an “explicit waiver”). But
that is no comfort when it comes to cases like this one,
where the parties understood their choice of sentence to be
binding.
   I respectfully dissent.